DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the semicolon “;” after “comprising” in line 1, needs to be changed to a colon “:”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this application, a “display module”, in claim 1, is construed as not invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, since the term “display” is considered to be a noun not a verb. As such, this claim limitation has been interpreted and examined under BRI. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The terms "great enough", and “unwanted” in claims 1 and 16, are each a relative term which renders the claim indefinite.  The terms "great enough force" and “unwanted movement” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, since it is not clear what is considered to be “great enough” force to cause tip-over or “unwanted movement”, the claims have been considered “as best understood”. Claims 2-15 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency to claim 1. Claims 17-19 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency to claim 16. 

Claim limitation “biometric signal analysis module able to detect at least one of a heart rate and breath rate and based on the biometric signal modify force applied through the force-controlled component”, in claim 15, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not provide any specific structure, material or acts for performing the function of the biometric signal analysis module. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-9, 12-13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kennington (US 2020/0139187 A1) in view of Huang (US 2015/0273261 A1).
Regarding claim 1, Kennington teaches an interactive exercise system comprising: a mechanical support system (102); a display module (302) held by the mechanical support system (Figs. 1 and 5); and at least one force-controlled component (i.e. 244/246 (Fig. 3C) or the bar connected to the cords in Fig. 3D, along with resistance generator(s)), engageable by a user and connected to the mechanical support system (Figs. 3C-3D, abstract, ¶ [0040]).
Kennington teaches is silent about the force-controlled component being configured to reduce force when applied user force is great enough to cause tip-over or unwanted movement of the mechanical support system.  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kennington’s invention such that the force-controlled component being configured to reduce force when applied user force is great enough to cause tip-over or unwanted movement of the mechanical support system as taught by Huang in order to provide a safer device for the user (provide for safety of the user) and therefore prevent the user from potential injuries (see ¶ [0002], ¶ [0042] of Huang). 

Regarding claim 5, Kennington as modified by Huang teaches the interactive exercise system further comprising at least one leg (Kennington: 140) connected to the mechanical support (Kennington: Fig. 2A). 

[AltContent: arrow][AltContent: textbox (Wall mount unit)]
    PNG
    media_image1.png
    889
    503
    media_image1.png
    Greyscale

Regarding claim 8, Kennington as modified by Huang teaches the interactive exercise system further comprising a floor mount unit connectable to the mechanical support system (Kennington: ¶ [0019], ¶ [0025], since the device/frame can be attached to the floor, a floor mount unit has to exist to attach the frame/device to the floor).  
Regarding claim 9, Kennington as modified by Huang teaches wherein the at least one force-controlled component engageable by a user is graspable by the user (Kennington: i.e. 244/246 (Fig. 3C) or the bar connected to the cords in Fig. 3D; Huang: 91).

Regarding claim 13, Kennington as modified by Huang teaches wherein force applied through the force-controlled component is based at least in part on detected user force input (Huang: ¶ [0017], ¶ [0035], ¶ [0039], ¶ [0041]- ¶ [0042]).  

Regarding claim 16, Kennington teaches a method comprising the steps of: providing a mechanical support system (102); gathering, with at least one force-controlled component connected to the mechanical support system, user related force data (¶ [0057]).
Kennington is silent about 22Attorney Docket: INTS-00200reducing force from the at least one force-controlled component when applied user force is great enough to cause tip-over or unwanted movement of the mechanical support system.  
Regarding claim 16, (claim 16 “as best understood), Huang teaches a method for providing exercise machine tip-over or unwanted movement resistance, comprising the steps of: providing a mechanical support (41); gathering, with at least one force-controlled component connected to the mechanical support system, user related force data (¶ [0017], ¶ [0035], ¶ [0038], ¶ [0039], ¶ [0041]- ¶ [0042]); and reducing force from the at least one force-controlled component when applied user force is great enough to cause tip-over or unwanted movement of the mechanical support system (¶ [0017], ¶ [0035], ¶ [0039], ¶ [0041]- ¶ [0042], when the load force from the rope/cord 49 exceeds the load value of the load cell (which may be set through the operation interface), the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kennington’s invention such that the force-controlled component being configured to reduce force when applied user force is great enough to cause tip-over or unwanted movement of the mechanical support system as taught by Huang in order to provide a safer device for the user (provide for safety of the user) and therefore prevent the user from potential injuries (see ¶ [0002], ¶ [0042] of Huang). 

Regarding claim 19, Kennington as modified by Huang teaches wherein at least one leg (Kennington: 140) is connected to the mechanical support system (Kennington: Fig. 2A).

Claims 2-4 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kennington in view of Huang as applied to claims 1 and 16 above, and further in view of Valente et al. (US 2019/0099637 A1).
Regarding claims 2-4 and 17-18, Kennington as modified by Huang teaches wherein the force-controlled component further comprises a force controlled motor (Kennington: ¶ [0040], the resistance generator may comprise an electric motor) and a cord (Kennington: 254; Huang: 49) pullable by a user (Kennington: Figs. 3C-3D; Huang: Figs. 4-4A and 9), the interactive exercise system further comprising a movable arm 
Kennington as modified by Huang is silent about a reel supporting/connected to the cord.
Regarding claims 2-4 and 17-18, Valente teaches a force-controlled component comprising a force-controlled motor (100), connected to a reel (202/203) supporting/connected to a cord (500/501) that is connected to the force-controlled motor (Fig. 1A) and is pullable by a user (Figs. 1A-1B). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kennington’s invention in view of Huang with a reel supporting/connected to the cord as taught by Valente to enable for smooth and efficient transfer of the force (from the motor) to the cords and retraction of the cords during various types of exercises.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kennington in view of Huang as applied to claim 1 above, and further in view of Hayward (US 10,512,813 B1).
Regarding claim 6, Kennington as modified by Huang teaches the interactive exercise system further comprising at least one leg (Kennington: 140) connected to the mechanical support system (Kennington: Fig. 2A). 

Regarding claim 6, Hayward teaches an exercise station comprising at least one foldable leg (23, Figs. 1 and 6) connected to a mechanical support base (20).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kennington’s invention/at least one leg in view of Huang such that the at least one leg is foldable as taught by Hayward in order to enable the use of the device as a stand-alone device while allowing for easy storage of the device at other locations.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kennington in view of Huang as applied to claim 1 above, and further in view of Yuasa et al. (US 2013/0171601 A1).
Regarding claim 10, Kennington as modified by Huang teaches wherein the display module further provides video (Kennington: ¶ [0060]).
Kennington as modified by Huang is silent about wherein the display module includes a mirror element attached to at least partially cover the display module. 
Regarding claim 10, Yuasa teaches an interactive exercise system comprising: a display module (3/30, ¶ [0057]) that includes a mirror element (6) attached to at least partially cover the display module (¶ [0008], ¶ [0030], ¶ [0058], ¶ [0060], ¶ [0062]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kennington’s invention/display module in view of Huang to include a mirror element attached to at least partially cover .

 Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kennington in view of Huang as applied to claim 1 above, and further in view of Koduri et al. (US 2015/0196805 A1). 
Regarding claim 11, Kennington as modified by Huang teaches the interactive exercise system further comprising a camera system directed to monitor user position (Kennington: ¶ [0057]), with interactive graphics based at least in part on data provided through a camera  being displayable to the user (Kennington: ¶ [0057], ¶ [0058], ¶ [0060]). 
Kennington as modified by Huang is silent about the camera being a three-dimensional camera.
Regarding claim 11, Koduri teaches an exercise system comprising a three-dimensional camera (¶ [0037]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kennington’s invention/camera in view of Huang with a three-dimensional camera as taught by Koduri in order to more accurately monitor user’s performance and provide a more accurate and realistic feedback to the user. 


Kennington as modified by Huang is silent about based on the biometric signal modify force applied through the force-controlled component.
Regarding claim 15, Koduri teaches an exercise system comprising a biometric signal analysis module able to detect at least one of heart rate and breath rate and based on the biometric signal modify force applied through a force-controlled component (¶ [0019], ¶ [0040], ¶ [0065]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kennington’s invention in view of Huang such that the biometric signal analysis module can based on the biometric signal modify force applied through the force-controlled component as taught by Koduri in order keep the user exercise within a target/safe heart rate range and therefore prevent the user from potential harm (i.e. over-exercising). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kennington in view of Huang as applied to claim 1 above, and further in view of O’Connor (US 2019/0126090 A1).
Regarding claim 14, It is Office’s position that Kennington as modified by Huang teaches wherein the force applied through the force-controlled component is based at least in part on real time analysis of at least user applied force, since Huang teaches decreasing the damping force when the load force exceeds the load value of the load 
Regarding claim 14, O’Connor teaches an exercise system wherein force applied through a force-controlled component is based at least in part on real time analysis of at least one of user position, user applied force, and user biometric signals (Figs. 1-7, ¶ [0039], user applied force).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kennington’s invention in view of Huang wherein force applied through the force-controlled component is based at least in part on real time analysis of at least one of user position, user applied force, and user biometric signals as taught by O’Connor in order to provide the user with a force that is within a safe range and according to his/her abilities and prevent the user from potential harm/injuries. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0067548 A1 to Shiao (pertinent to claims 1-5, 9, 16-19), and US 2020/0014967 A1 to Putnam (pertinent to claim 10-11). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403.  The examiner can normally be reached on Mon - Fri 9:00 am - 2:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/           Examiner, Art Unit 3784                                                                                                                                                                                             

/LOAN B JIMENEZ/           Supervisory Patent Examiner, Art Unit 3784